DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 7/2/2021 has been entered.  Claims 1, 4-7, 9-15 and 17 remain pending in the present application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 4, the limitation “the second support surface has a planar configuration” renders the claim indefinite in the Examiner’s position.  Applicant has amended claim 1 to include the limitations of previously presented claim 3.  It is the Examiner’s understanding that the Applicant has disclosed multiple embodiments, one where the first and second support surfaces have projections to support drums (see Paragraph 0008 in the Applicant’s specification) and another where the second surface is flat or has a planar configuration (see Paragraph 0009 in Applicant’s specification).  Therefore, it appears as though by amendment, the Applicant has somehow combined these two 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 12-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McHale GB 2013615 (hereinafter McHale).

    PNG
    media_image1.png
    733
    524
    media_image1.png
    Greyscale

Re. Cl. 1, McHale discloses: A support tray (device shown in Fig. 1 used in a back to back fashion to support stacked container as discussed in Page 2 Lines 63-66; annotated above for clarity) configured to support at least two different (see 3, 4 and 5 Fig. 4), the support tray comprising: a generally planar body (see annotated figure 2; in the back to back configuration, the surfaces 1 would be flat against each other forming a generally planar body of the two 1’s stacked together) with opposed first and second support surfaces (when used in the back to back configuration from Page 2, Lines 63-66 the back to back configuration would result in a top surface with 2 on them and the bottom surface would also have 2’s on it); a plurality of projections (2, Fig. 1) extending from the first support surface (see Fig. 1), each of the projections defining at least one engagement surface (exterior surfaces of 2’s which engage 3, 4 and 5 Fig. 4) such that the engagement surfaces define a plurality of first rim receiving areas having a first diameter (areas where 3’s are located in Fig. 4); a plurality of second rim receiving areas having a second diameter distinct from the first diameter (areas where the 4’s are located in Fig. 4) and a plurality of third rim receiving areas have a third diameter distinct from the first and second diameters (areas where the 5’s are located in Fig. 4), the projections defining a raised area which is less than of an area defined by the first support surface (see Fig. 1, the area that is defined by the projections 2 is less than the flat part of the top of 1), wherein at least two of the projections include engagement surfaces which extend along the first, second and third rim receiving areas (see Fig. 4); wherein each of the first and second support surfaces includes a plurality of projections and the projections on each support surface have a complementary configuration (as discussed above, in the back to back configuration discussed on Page 2, Lines 63-66, both a top and bottom surface of the combined device would have 2’s located thereon to support stacked/spaced containers).
Re. Cl. 4, McHale discloses: the second support surface has a planar configuration (see Fig. 1, the surfaces of the device where 2’s are not located are planar and therefore in the back to back configuration, the bottom surface would have portions which are planar).
Re. Cl. 12, McHale discloses: each engagement surfaces of a respective receiving area is configured to engage an outside surface or inside surface of a rim of a container positioned in the receiving area (see Fig. 4, inside of 3’s, 4’s, and 5’s).
Re. Cl. 13, McHale discloses: each of the engagement surfaces has a concave, convex or straight configuration (see Fig. 1).
Re. Cl. 15, McHale discloses: the body is manufactured from a molded plastic (Page 1, Lines 119-122).
Re. Cl. 17, McHale discloses: the engagement surfaces extend along less than 50% of a perimeter of each the first rim receiving areas and the engagement surfaces extend along less than 50% of a perimeter of each of the second rim receiving areas (see Fig. 4, the engagement surfaces of 2 extend less than 50 percent of the areas where 3 and 4 are received).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McHale in view of Webstaurant Store (NPL see cited attachment; hereinafter Webstaurant).
 (see Paragraph 57) but does not explicitly disclose that the first rim receiving areas have a diameter of 16.125 inches and the second rim receiving areas have a diameter of 11.25 inches (Cl. 5) or the first rim receiving areas have a diameter of 16.125 inches and the second rim receiving areas have a diameter of 11.25 inches, and the third rim receiving areas have a diameter of 9.25 inches (Cl. 9).  Webstaurant discloses that there are a variety of known beer containers having various different sizes (see chart on page 3).  Re. Cls. 5 and 9, Webstaurant discloses that a first container has a first rim having a diameter of 16.125 inches (see chart on Page 3 which illustrates a quarter barrel or half barrel), a second container has a second rim having a diameter of 11.25 inches (see chart on Page 3 which illustrates a slim quarter) and a third container having a third rim having a diameter of 9.25 inches (see chart on Page 3 which illustrates a sixth barrel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the McHale device to have rim receiving areas with the claimed diameters to support the containers of Webstaurant since McHale discloses that the device is intended to support upright containers, particularly beer containers (Paragraph 57) and Webstaurant discloses that a slim quarter, quarter barrel/half barrel and sixth barrel are known upright beer containers which have those diameters (see Page 3).  Such a modification would enable the device to be used in .  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over McHale in view of Clark US 2017/0190467 and in view of Baker US 2444326 (hereinafter Baker).
Re. Cls. 6-7, McHale discloses that the projections are configured to define an array of four first rim receiving areas in a 2x2 pattern (see Fig. 4, four spaces for 3’s), an array of six second receiving areas in a 3x2 pattern (see Fig. 4, six spaces for 4’s) and an array of nine third receiving arears in a 3x3 pattern (see Fig. 4, nine spaces for 5’s) but does not disclose the projections are configured to define an array of eight first rim receiving areas and an array of sixteen second rim receiving areas (Cl. 6), the array of first rim receiving areas is in a 3-2-3 pattern and the array of second rim receiving areas is in a 4x4 pattern (Cl. 7).  Clark discloses a support tray (10, Fig. 1) which includes an upper surface (see 23, Fig. 1) that establishes firsr rim receiving areas (see 42s, Fig. 3) which are configured to define an array of eight first rim receiving areas in a 3-2-3 pattern (see Fig. 3 and 11).  Similarly, Baker discloses a support tray (10, Fig. 1) which includes an upper surface (see 10, Fig. 1) that establishes second rim receiving areas (see 24s, Fig. 1) which are configured to define an array of eight first rim receiving areas in a 4-4 pattern (see Fig. 1 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern of projections of McHale to establish the patterns of 3-2-3 and 4x4 as disclosed by Clark and Baker to 
Furthermore, it is noted that it has been held that where routine testing and general experimental conditions are present, discovering an optimum or workable range until the desired effect achieved involves only routine skill in the art.  In Re Aller, 105 USPQ 223. Applicant also does not disclose criticality for the claimed configurations.   
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over McHale in view of Clark, Baker or Boyle US 3765539 (hereinafter Boyle).
Re. Cls. 10-11, McHale discloses that the projections are configured to define an array of four first rim receiving areas in a 2x2 pattern (see Fig. 4, four spaces for 3’s), an array of six second receiving areas in a 3x2 pattern (see Fig. 4, six spaces for 4’s) and an array of nine third receiving arears in a 3x3 pattern (see Fig. 4, nine spaces for 5’s) but does not disclose the projections are configured to define an array of eight first rim receiving areas, an array of sixteen second rim receiving areas and an array of twenty third rim receiving areas, (Cl. 10) or the array of first rim receiving areas is in a 3-2-3 pattern, the array of second rim receiving areas is in a 4x4 pattern and the array of third rim receiving areas is in a 5x4 pattern. Clark discloses a support tray (10, Fig. 1) which includes an upper surface (see 23, Fig. 1) that establishes firsr rim receiving areas (see 42s, Fig. 3) which are configured to define an array of eight first rim receiving areas in a 3-2-3 pattern (see Fig. 3 and 11).  Similarly, Baker discloses a support tray (10, Fig. 1) which includes an upper surface (see 10, Fig. 1) that establishes second rim receiving areas (see 24s, Fig. 1) which are configured to define an array of eight first rim receiving areas in a 4-4 pattern (see Fig. 1 and 5). Lastly, (Fig. 2) for supporting at least two different diameter cylindrical containers (see 22 and 24, Fig. 2-3 for example) which has an established array of projections located on the first surface (see Fig. 4) that defines an array of twenty third rim receiving areas in a 5x4 pattern (see Fig. 7, supporting 22s Fig. 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern of projections of McHale to establish the patterns of 3-2-3 and 4x4 as disclosed by Clark and Baker to enable the McHale device to support a larger number of beverage containers thereby enabling the user to store or ship more containers at one time.
Furthermore, it is noted that it has been held that where routine testing and general experimental conditions are present, discovering an optimum or workable range until the desired effect achieved involves only routine skill in the art.  In Re Aller, 105 USPQ 223. Applicant also does not disclose criticality for the claimed configurations.   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McHale in view of Overholt US 6530476 (hereinafter Overholt).
Re. Cl. 14, McHale does not disclose at least one of the support surfaces includes one or more recesses.  Overholt discloses a support tray (Fig. 1) which includes a support surface (top surface of 10, Fig. 1) that is intended to support beverage containers (see Fig. 5), and the support surface includes one or more recesses (26, Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support surface of McHale to have the one or more recesses of Overholt since Overholt states that such a modification (Col. 1, Lines 64-67).
Response to Arguments
Applicant's arguments filed 7/2/2021 have been fully considered but they are not persuasive.
Re. Applicant’s argument that McHale’s disclosure of back to back pallets are not equivalent to the invention as claimed since they have shortcomings described above, the Examiner disagrees.  As can be seen in McHale’s Fig. 2 for example, two back to back devices, would provide a double layer of surface 1’s. The Examiner has provided annotated figure 2 above to illustrate what the back-to-back configuration disclosed by McHale would look like.  As can be seen, the stacking of the surfaces 1 would form a general planar body, which has projections 2 extending outwardly from an upper support surface and a lower support surface so that cylindrical objects can be stored in the stacked configuration.  Therefore, it is the Examiner’s position that the disclosure of using the devices back to back meets Applicant’s claim language as currently claimed.  Applicant’s argument has been considered but is not persuasive.  
Re. Applicant’s argument that McHale teaches against the projections on both surfaces, the Examiner disagrees.  Applicant points to the disclosure on Page 2, Lines 63-72 which discuses that the underneath surface of the device (shown in Fig. 2) is free from projections so that it can be moved as a unit.  However, this citation clearly describes an instance where the devices are not used in a back-to-back configuration.  The plain language of the citation being “a device supporting them are being moved as a unit e.g. by means of grippers on a fork-lift truck,” clearly refers to a single device not devices back to back.  Furthermore, the Examiner is not proposing a medication where the projections are on both sides of the same surface (1) as it appears the Applicant is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Angelbeck US 3628468, Avery US 5144897, Clark US 2017/0190467 and Marcao US 2006/0124478 disclose other known support trays which support articles thereon.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632